Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered November 12, 2008, (1) convicting defendant upon his plea of guilty of the crime of failure to register under the Sex Offender Registration Act, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to attempted rape in the second degree and was sentenced to time served and 10 years of probation. In addition, he was classified as a risk level one sex offender under the Sex Offender Registration Act (see Correction Law art 6-C). Subsequently, defendant was arrested for failing *1247to register a change of address which, in addition to his failure to report to his probation officer, constituted a violation of his probation. Thereafter, he pleaded guilty to violation of probation as well as failure to register an address change and was sentenced to jail terms of one year and six months, respectively, to be served consecutively. Defendant now appeals.
We affirm. County Court did not abuse its discretion in directing that defendant’s sentences be served consecutively where the crime of attempted rape in the second degree, the offense for which defendant received probation, “arose from an incident separate and distinct from the act forming the basis for his violation of probation” (People v Goddeau, 43 AD3d 491, 491 [2007]; see People v Brodsky, 16 AD3d 842, 842-843 [2005]).
Mercure, J.E, Peters, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.